DETAILED ACTION
This action is in response to the claimed listing filed on 07/06/2022. 
Examiner’s Statement of Reasons for Allowance
Claims 1, 4-8, 11-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 1, 4-7), a system (Claims 8, 11-14), and a computer program product (Claims 15, 18-20), characterized for automatically identifying reference data. The claims recite, in part, to include at least features,
“….generating one or more search terms that are respectively associated with each of the one or more sections of code; 
combining each of the one or more search terms into a query; analyzing a database using the query, wherein the database includes the reference data, and wherein analyzing the database includes:
computing a context of the reference data, generating a tag indicating the context of the reference data, and linking the tag to the reference data; selecting the reference data; and
displaying, automatically, reference data to a user.” ,

as  in claims 1, and similarly in the independent claims 8 and 15.
Close prior arts of record Kim, and further in view of  Rahman (Rahman1 and Rahman2), are combined to address the features of reference data and identification in software code search tool. Kim provides analyzing and generating search queries in code section, and Rahman’s references are combined with contexts used in search queries.  The prior arts do not include the features above which are addressed in allowable subject matter. The above features are incorporated in the independent claims. Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
August 12, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191